Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION       


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 10, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He (US Pub. No. 2020/0167419). 

            Regarding claim 1, with respect to Figures 1-3, He teaches a computer-implemented method comprising: 
            receiving, by one or more processing units, at least one sentence and at least one aspect; (fig. 3; paragraphs 0003, 0015, 0031, 0037) (Note; in paragraph 0031, He teaches the aspect-level model predicts (classifies) the sentiment of a given sentence with aspect terms annotated.); 
            determining, by one or more processing units, at least one opinion snippet of the at least one sentence based on the at least one sentence and the at least one aspect, through an aspect-level model [i.e., trained aspect-sentence fusion model] (paragraphs 0003, 0015, 0031, 0037) (Note; in 
            determining [i.e., calculating], by one or more processing units, a sentiment prediction of the at least one opinion snippet for the at least one aspect (paragraphs 0003, 0015, 0031, 0037) (Note; in paragraph 0015, He teaches given a sentence and an opinion target (also called an aspect term) occurring in the sentence, aspect-level sentiment classification aims to determine the sentiment polarity in the sentence towards the opinion target).

            Regarding claims 2 and 11, He teaches wherein the at least one aspect is an aspect classification [i.e., category] or one or more aspect terms (paragraphs 0015, 0031) (Note; in paragraph 0031, He teaches the aspect-level model predicts (classifies) the sentiment of a given sentence with aspect terms annotated.).

           Regarding claims 4 and 13, He teaches wherein determining the at least one opinion snippet comprises: feeding, by one or more processing units, the at least one sentence and the at least one aspect into the trained aspect-sentence fusion model (paragraphs 0003, 0015, 0031, 0037) (Note; in paragraph 0031, He teaches the aspect-level model predicts (classifies) the sentiment of a given sentence with aspect terms annotated. It is clear that the sentence and the aspect must be fed to the model.); and
           obtaining, by one or more processing units, at least one word-aspect fusion result based on the aspect-sentence fusion model (paragraphs 0003, 0015, 0031, 0037) (Note; in paragraph 0031, 

          Claims 10 and 19 are rejected for the same reasons as discussed above with respect to claim 1. Furthermore, He teaches computer system, comprising: a processor; a computer-readable memory coupled to the processor, the memory comprising instructions that when executed by the processor perform actions (fig.1, 4; paragraphs 0005, 0006, 0020, 0054).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US Pub. No. 2020/0167419) further in view of Kota et al. (US Pub. No. 2020/0401661).  

             Regarding claims 3, 12 and 20, He does not specifically teach wherein the aspect-sentence fusion model is bidirectional encoder representations from transformers (BERT). Kota teaches wherein the aspect-sentence fusion model is bidirectional encoder representations from transformers (BERT) (paragraph 0048). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify He to incorporate the feature of wherein the aspect-sentence fusion model is bidirectional encoder representations from transformers (BERT) in He’s invention in order to predict different words in the input conveniently. 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US Pub. No. 2020/0167419) further in view of Debique (US Pub. No. 2019/0012381).  

             Regarding claims 5 and 14, He does not specifically teach determining, by one or more processing units, a start position of the at least one opinion snippet in the at least one sentence based on the at least one word-aspect fusion result; and determining, by one or more processing units, an end position of the at least one opinion snippet in the at least one sentence based on the determined start position. Debique teaches determining, by one or more processing units, a beginning [i.e., start position] of the at least one opinion snippet in the at least one sentence based on the at least one word-aspect fusion result; and determining, by one or more processing units, an termination [i.e., end position] of the at least one opinion snippet in the at least one sentence based on the determined start position (paragraph 0065). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify He to incorporate the feature of determining, by one or more processing units, a start position of the at least one opinion snippet in the at least one sentence based on the at least one word-aspect fusion result; and determining, by one or more processing units, an end position of the at least one opinion snippet in the at least one sentence based on the determined start position in He’s invention in order to properly identify the sentiment of a sentence. 
     
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US Pub. No. 2020/0167419) further in view of Natarajan et al. (US Pub. No. 2014/0088944).  

             Regarding claims 8 and 17, He does not specifically teach obtaining, by one or more processing units, an average representation of the at least one opinion snippet; and calculating, by one or more processing units, the sentiment prediction based on the average representation. . 

Allowable subject matter
Claims 6, 7, 9, 15, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/MD S ELAHEE/
MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
February 23, 2022